internal_revenue_service number release date index numbers washington d c person to contact telephone number refer reply to cc intl br plr-152401-02 date date parent ihc cfc1 cfc2 state a country a agency annual report v x y z dear mr z we respond to your letter dated v requesting a ruling that certain reserves held by certain foreign subsidiaries for life_insurance and annuity_contracts required to be set forth on the financial statements and filed with the life_insurance regulators of country a are an appropriate means of measuring income within the meaning of sec_954 of the internal_revenue_code_of_1986 as amended hereinafter all section references are to the internal_revenue_code_of_1986 as amended the rulings given in this letter are based on facts and representations submitted by parent and its subsidiaries and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a publicly-traded domestic_corporation that is engaged in various lines of business through its many subsidiaries including the life_insurance business parent owns all the stock of ihc a state a holding corporation for parent’s life_insurance subsidiaries operating in foreign countries cfc1 is a wholly-owned subsidiary of ihc cfc2 is an indirect-wholly-owned subsidiary of parent cfc1 and cfc2 were formed under the laws of country a and are engaged in the life_insurance business in country a each is a controlled_foreign_corporation as defined in sec_957 country a regulates any insurance_business conducted in country a through its insurance laws and regulations a government agency the agency is responsible for enforcing insurance laws and regulations in country a an insurance_company must obtain a license from the agency to conduct an insurance_business in country a cfc1 and cfc2 are licensed by the agency to sell life_insurance and annuity_contracts to residents of country a and are subject_to regulation by the agency as life_insurance_companies each derives more than percent of its aggregate net written premiums from its issuance of life_insurance and annuity_contracts covering risks in connection with the lives or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in sec_954 the life_insurance and annuity_contracts issued by cfc1 and cfc2 are regulated as life_insurance and annuity_contracts by the agency parent has represented that cfc1 and cfc2 would be subject_to tax under subchapter_l if they were domestic corporations as required by country a’s insurance laws and regulations i cfc1 and cfc2 file annual reports annual reports with the agency ii cfc1's and cfc2's annual reports are audited by an outside accounting auditor in addition to the company’s auditor iii the accounting_records of cfc1 and cfc2 that form the basis for preparing the annual reports are subject_to inspection by the agency at any time and iv cfc1's and cfc2's annual reports are made available to the public cfc1's and cfc2's annual reports are used for financial purposes in addition to regulatory purposes such as for credit rating purposes month y is the official year-end for life_insurance_companies operating in country a in accordance with required rules for life_insurance_companies conducting business in country a cfc1 and cfc2 each set forth the computation method for its underwriting reserves on its license application the computation method must be based on an actuarial calculation must be reasonable and appropriate and must conform to any other standards prescribed by the agency any change in the method of calculating such reserves requires advance notice to the agency and may not be allowed by the agency to comply with country a’s insurance laws regulations and other guidance promulgated by the agency cfc1 and cfc2 must establish and maintain certain reserves for obligations to holders of their life_insurance and annuity_contracts and must set forth the amount of such reserves on the annual report these reserves are underwriting reserves including reserves for variable_contracts loss_reserves and policyholder_dividend reserves the rules for calculating these reserves are prescribed by insurance laws and regulations and other agency guidance and are summarized below underwriting reserves must be held to secure the performance of obligations arising in the future from the life_insurance and annuity_contracts issued by cfc1 and cfc2 in country a underwriting reserves are comprised of insurance premium reserves unearned_premium reserves and risk reserves the sum of insurance premium reserves and unearned_premium reserves referred to as the standard valuation reserve for life_insurance and annuity_contracts may not be less than the amount calculated in accordance with the designations of the agency concerning the reserve_method interest rate mortality rate and other coefficients the agency requires life_insurance_reserves to be determined as follows the prescribed reserve_method for life_insurance is the net_level_premium nlp method the prescribed mortality_table is the standard mortality_table generated by the institute of actuaries of country a and the prescribed standard interest rate assumption is based on 10-year government bonds of country a the agency requires fixed annuity reserves to be determined using the same assumptions as life_insurance_reserves except that a different mortality_table is prescribed under the prescribed rules for variable_annuity reserves the total of amounts credited to the separate_accounts for policyholders must be held as premium reserves notwithstanding that the nlp reserve_method is the agency-prescribed reserve_method the agency has granted cfc1 and cfc2 approval to use the 5-year zillmer method to calculate its standard valuation reserve for a period of time before reaching nlp reserves because they use the 5-year zillmer method cfc1's and cfc2's standard valuation reserves are less than those reserves would be under the nlp reserve_method as a result the agency also requires cfc1 and cfc2 to maintain additional risk reserves the risk reserves are comprised of a mortality risk reserve and an interest rate assumption risk reserve the predominate part of the mortality risk reserve is for ordinary death risk which is generally equal to per net amount_at_risk under the policy the interest rate assumption risk reserve is calculated as the sum of i a factor depending on the interest rate assumption times the standard valuation reserve for current issues the factor is and ii percent of the standard valuation reserve currently cfc1 is required to hold a mortality risk reserve but has agency approval to not hold an interest rate assumption reserve such approval is effective only when cfc1's interest spread is negative cfc2 holds both types of risk reserves currently the total underwriting reserves held by cfc1 and cfc2 for life_insurance and fixed annuity_contracts are less than the standard valuation reserves would be for such contracts if calculated using the nlp method loss_reserves must be held for outstanding claims including incurred but not reported claims under life_insurance and annuity_contracts issued by cfc1 and cfc2 in country a cfc1 and cfc2 calculate the reserves using each company’s individual loss experience in accordance with rules and regulations prescribed by the agency certain of cfc1's and cfc2's contracts provide for policyholder dividends reserves must be held for any such amounts due policyholders these dividend reserves like the underwriting and loss_reserves are required by the agency policyholder dividends include regular policyholder dividends declared by the company and in the case of cfc2 special policyholder dividends which account for most of the policyholder_dividend reserves the special policyholder_dividend is the result of a particular set of circumstances in country a where cfc2 is obligated to return to policyholders approximately x percent of favorable investment experience on assets supporting certain contracts in accordance with required rules for life_insurance_companies licensed to do business in country a cfc1 and cfc2 have each appointed a qualified actuary to be involved in matters prescribed by the agency as actuarial matters including the method of calculating reserves the actuary must have knowledge and experience concerning actuarial matters and must meet requirements prescribed by the agency the actuary is required to submit a written opinion to the board_of directors of the company and to the agency concerning whether or not the reserves relating to the insurance contracts prescribed by the agency are established and maintained in accordance with actuarial soundness parent and certain of its subsidiaries have requested rulings that the underwriting reserves loss_reserves and policyholder_dividend reserves which are required to be maintained by cfc1 and cfc2 by the agency for their life_insurance and annuity_contracts on annual reports are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of those reserves may be used in determining each company’s foreign_personal_holding_company_income under sec_954 law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro-rata share of the cfc’s subpart_f_income for each year sec_951 subpart_f_income includes among other types of income foreign_base_company_income sec_952 sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income eg interest and dividends that are considered to be foreign_personal_holding_company_income sec_954 sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company sec_953 defines a qualifying_insurance_company as any controlled_foreign_corporation which a is subject_to regulation as an insurance_company by its home_country and is licensed authorized or regulated by the applicable_insurance_regulatory_body for its home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of code sec_954 in such home_country derives more than percent of its aggregate net written premiums from the b issuance by such controlled_foreign_corporation of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 and is engaged in the insurance_business and would be subject_to tax under c subchapter_l if it were a domestic_corporation sec_953 defines the term applicable_home_country_risks to include risks in connection with the lives or health of residents of the home_country of the qualifying_insurance_company issuing the contract covering the risks sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into either of two categories first income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 sec_954 second income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_954 exempt contracts are defined under sec_953 to include insurance or annuity_contracts issued by a qualifying_insurance_company in connection with the lives or health of residents of a country other than the u s but only if such company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under sec_954 sec_954 however provides the amount of the reserves under code sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income code sec_954 was enacted by sec_614 of the job creation and worker assistance act of the staff of the joint_committee on taxation explains this provision as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes in seeking a ruling the taxpayer is required to provide the irs with necessary and appropriate information as to the method interest rate mortality and morbidity assumptions and other assumptions under the foreign reserve rules so that a comparison can be made to the reserve amount determined by applying the tax_reserve_method that would apply if the qualifying_insurance_company were subject_to tax under subchapter_l of the code with the modifications provided under present law for purposes of these exceptions the irs also may issue published guidance indicating its approval staff of the joint comm on taxation technical explanation of the job creation and worker assistance act of jcx-12-02 date analysis cfc1 and cfc2 are each subject_to regulation as a life_insurance_company by country a each is licensed authorized and regulated by the agency which is the insurance regulatory body for country a to sell life_insurance and annuity_contracts to persons other than related_persons within the meaning of code sec_954 in country a cfc1 and cfc2 have each represented that it derives more than percent of its aggregate net written premiums from its issuance of life_insurance and annuity_contracts covering risks in connection with the lives or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 finally cfc1 and cfc2 are engaged in the life_insurance business and would be subject_to tax under subchapter_l if they were domestic corporations accordingly cfc1 and cfc2 are qics cfc1 and cfc2 issue life_insurance and annuity_contracts in connection with the lives and health of residents of country a a country other than the u s moreover cfc1 and cfc2 each derive more than percent of its net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 such contracts are therefore exempt contracts within the meaning of sec_953 we have determined that the underwriting reserves held by cfc1 and cfc2 for their exempt contracts that are life_insurance or annuity_contracts are foreign statement reserves within the meaning of code sec_954 for the following reasons cfc1 and cfc2 must establish maintain and calculate their underwriting reserves in accordance with the insurance laws and regulations of country a and guidance prescribed by the agency the agency generally requires a life_insurance_company to determine the amount of its underwriting reserves under the nlp method however the agency allows cfc1 and cfc2 to calculate their underwriting reserves under the zillmer method provided these companies also maintain special risk reserves for mortality and investment risk each company’s zillmer reserve and special risk reserves are less than the underwriting reserve that would need to be maintained if each company determined their reserves under the nlp method cfc1 and cfc2 must set forth their underwriting reserves on the annual reports which must be filed annually with the agency as such these reserves are the measure of the legal obligations to contractholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a generally whether u s -owned locally owned or owned by companies headquartered in other foreign countries the agency requires that cfc1 and cfc2 hold their underwriting reserves to enable them to fulfill claims owed to contractholders and their beneficiaries under these circumstances the underwriting and risk reserves are not catastrophe deficiency equalization or similar reserves we have also determined that the loss_reserves held by cfc1 and cfc2 for their exempt contracts that are life_insurance or annuity_contracts are foreign statement reserves within the meaning of code sec_954 for the following reasons cfc1 and cfc2 must establish maintain and calculate loss_reserves in accordance with the insurance laws and regulations of country a and guidance issued by the agency cfc1 and cfc2 must set forth their loss_reserves on the annual reports which must be filed annually with the agency as such they are the measure of the legal obligations to the contractholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a generally whether u s -owned locally owned or owned by companies headquartered in other foreign countries the agency requires cfc1 and cfc2 to hold loss_reserves for the fulfillment of the claims of contractholders and their beneficiaries cfc1's and cfc2's loss_reserves are not catastrophe deficiency equalization or similar reserves finally we have determined that the policyholder_dividend reserves held by cfc1 and cfc2 for their exempt contracts that are life_insurance or annuity_contracts are foreign statement reserves within the meaning of code sec_954 for the following reasons cfc1 and cfc2 must establish maintain and calculate their policyholder dividend reserves in accordance with the insurance laws and regulations of country a and guidance issued by the agency the genesis of the special policyholder_dividend reserves for cfc2 is the result of a particular set of circumstances in country a such reserves are required to be and are set forth on the annual report that must be filed annually with the agency as such they are the measure of the legal obligations to contractholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in country a generally whether u s - owned locally owned or owned by companies headquartered in other foreign countries the agency requires cfc1 and cfc2 to hold policyholders dividend reserves for the fulfillment of the claims of contractholders and their beneficiaries cfc1's and cfc2's policyholder_dividend reserves are not catastrophe deficiency equalization or similar reserves rulings based on the information submitted and the representations made we rule as follows under the facts set forth above the underwriting reserves including risk reserves of cfc1 and cfc2 for their exempt contracts that are life_insurance or annuity_contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of these reserves may be used in determining each company’s foreign_personal_holding_company_income under sec_954 the loss_reserves of cfc1 and cfc2 for their exempt contracts that are life insurance or annuity_contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of these reserves may be used in determining each company’s foreign_personal_holding_company_income under sec_954 the policyholder_dividend reserves of cfc1 and cfc2 for their exempt contracts that are life_insurance or annuity_contracts as required to be calculated for purposes of the annual reports filed with the agency are an appropriate means of measuring income within the meaning of sec_954 and accordingly the amount of these reserves may be used in determining each company’s foreign_personal_holding_company_income under sec_954 caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above rulings in particular no opinion is expressed regarding whether the irs would determine if some or all of the risk reserves would constitute foreign statement reserves within the meaning of code sec_954 in circumstances where such risk reserves cause total underwriting reserves to exceed the standard valuation reserve using the reserve_method prescribed by the agency for such contracts in addition our rulings are solely determinations that certain foreign reserves are an appropriate means of measuring income within the meaning of sec_954 and for no other purpose procedural statements this ruling is directed only to parent and certain of its subsidiaries code sec_6110 provides that it may not be used or cited as precedent parent should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours __________________ steven d jensen senior counsel branch office of associate chief_counsel international
